Citation Nr: 0726800	
Decision Date: 08/28/07    Archive Date: 09/04/07

DOCKET NO.  03-03 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
back.

2.  Entitlement to service connection for arthritis of the 
left forearm.  

3.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
arthritis of the coccyx.

4.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for residuals of hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from January 1970 to 
August 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeals from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The veteran 
testified at a Board hearing at the RO in March 2007.  

The issue of entitlement to service connection for arthritis 
of the coccyx is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Arthritis of the back was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is arthritis of the back otherwise related to such 
service or a service-connected disability.  

2.  Arthritis of the left forearm was not manifested during 
the veteran's active duty service or for many years 
thereafter, nor is arthritis of the left forearm otherwise 
related to such service.  

3.  The RO last denied the claim of entitlement to service 
connection for arthritis of the coccyx in January 1983; the 
veteran was informed of that denial in February 1983 but he 
did not appeal the decision which became final.  

4.  Some of the evidence added to the record subsequent to 
the January 1983 rating decision raises a reasonable 
possibility of substantiating the veteran's claim of 
entitlement to service connection for arthritis of the 
coccyx.

5.  The veteran received transfusions from VA in June 2000 
which, as likely as not, resulted in the current hepatitis C 
infection.  

6.  Hepatitis C was not caused by carelessness, negligence, 
lack of proper skill, or error in judgment on the part of VA 
in furnishing surgical treatment to the veteran, nor was such 
the result of an event not reasonably foreseeable.


CONCLUSIONS OF LAW

1.  Arthritis of the back was not incurred in or aggravated 
by the veteran's active duty service.  38 U.S.C.A. §§ 1110,  
5107 (West 2002); 38 C.F.R. § 3.303 (2006).  

2.  Arthritis of the left forearm was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110,  5107 (West 2002); 38 C.F.R. § 3.303 (2006). 

3..  A January 1983 rating decision which denied service 
connection for arthritis of the coccyx, is final. 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2006).

4.  New and material evidence having been received, the claim 
of entitlement to service connection for arthritis of the 
coccyx has been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2006).

5.  The criteria for the entitlement to compensation under 38 
U.S.C.A. § 1151 for residuals of hepatitis C have not been 
met.  38 U.S.C.A. § 1151 (West 2002).   
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in January 2002, 
September 2003, September 2004 and December 2004 VCAA letters 
have informed the appellant of the information and evidence 
necessary to warrant entitlement to the benefits sought and 
the responsibilities of the veteran and VA in obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board also notes that the September 2004 and December 
2004 VCAA letters expressly notified the appellant that he 
should submit any pertinent evidence in his possession.  The 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review of the issues decided herein to send out additional 
VCAA notice letters.

In this case, the RO's decision came before complete 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board 
finds, however, that any defect with respect to the timing of 
the VCAA notice in this case was harmless error for the 
reasons specified below.  Subsequent to the rating decisions 
on appeal, the RO did provide notice to the claimant 
regarding what information and evidence was needed to 
substantiate the claims and the appellant has had the chance 
to submit evidence in response to the VCAA letters.  Under 
these circumstances, the Board finds that all notification 
and development action needed to render a fair decision on 
the claims decided herein has been accomplished and that 
adjudication of the claims, without directing or 
accomplishing any additional notification and/or development 
action, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  See 
Dingess/Hartman, supra.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim in the collective VCAA letters and was 
provided with notice of the types of evidence necessary to 
establish any disability rating and/or the effective date via 
correspondence dated in March 2006.  The appellant's status 
as a veteran has never been at issue.

In Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the Court 
addressed directives consistent with VCAA with regard to new 
and material evidence.  The Court stated that in order to 
successfully reopen a previously and finally disallowed 
claim, the law requires the presentation of a special type of 
evidence-evidence that is both new and material.  The terms 
"new" and "material" have specific, technical meanings that 
are not commonly known to VA claimants.  Because these 
requirements define particular types of evidence, when 
providing the notice required by the VCAA it is necessary, in 
most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of evidence that must be presented.  This notice 
obligation does not modify the requirement that VA must 
provide a claimant notice of what is required to substantiate 
each element of a service-connection claim.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.

In addition, VA's obligation to provide a claimant with 
notice of what constitutes new and material evidence to 
reopen a service-connection claim may be affected by the 
evidence that was of record at the time that the prior claim 
was finally denied.  In order to satisfy the legislative 
intent underlying the VCAA notice requirement to provide 
claimants with a meaningful opportunity to participate in the 
adjudication of their claims, the VCAA requires, in the 
context of a claim to reopen, the Secretary to look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  Therefore, the question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.

In this case, as the Board finds below that new and material 
evidence has been received, the Board finds no prejudice to 
the veteran flows from a lack of notice required by Kent with 
reference to the arthritis of the coccyx claim.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error). 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulations.  The record demonstrates that all VA and private 
records identified by the appellant have been obtained to the 
extent possible.  Social Security records have been received.  
The veteran has been afforded appropriate VA examinations.  
The Board finds the requirements of 38 C.F.R. § 3.159(c)(4) 
have been met.  No additional pertinent evidence has been 
identified by the appellant as relevant to the issues on 
appeal decided herein.  Additional evidence from the Social 
Security Administration was submitted directly to the Board 
and was accompanied by the veteran's waiver of the RO review 
of this evidence.  Under the circumstances of this particular 
case, no further action is necessary to assist the appellant.


Service connection criteria

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131.  For certain chronic 
disorders, to include arthritis, service connection may be 
granted if the disease becomes manifest to a compensable 
degree within one year following separation from service.  
See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. § 
3.303(b). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).
Entitlement to service connection for arthritis of the back.

Analysis

The Board finds that service connection is not warranted for 
arthritis of the back.  The service medical records are 
silent as to any complaints of, diagnosis of or treatment for 
any back pain other than complaints associated with a 
pilonadal cyst the veteran was treated for.  No pertinent 
abnormalities were recorded on the report of the June 1973 
separate examination.  Furthermore, the veteran denied having 
or ever having had recurrent back pain on a Report of Medical 
History he also competed in June 1973.  

There is no competent evidence documenting the presence of 
arthritis of the back to a compensable degree within one year 
of discharge.  The first evidence of record of complaints 
pertaining to the back is dated in 1977, four years after the 
veteran's discharge.  Service connection for arthritis of the 
back is not warranted on a presumptive basis.  

There is also no competent evidence that links currently 
existing arthritis of the back to the veteran's active duty 
service.  In December 1977, the veteran complained of low 
back pain with numbness into the left thigh.  Examination 
revealed marked obesity with a pendulous abdomen.  The 
diagnosis was obesity with postural strain.  A December 1977 
X-ray examination of the lumbosacral spine was interpreted as 
revealing no abnormality.  An August 1979 VA X-ray of the 
lumbosacral spine was interpreted as indicating that all 
bones were intact and that the lumbosacral spine demonstrated 
normal development.  A September 1979 VA clinical record 
indicates that the veteran complained of back pain.  A 
surgeon informed the veteran that he had a little traumatic 
arthritis in the coccyx.  A VA clinical record dated in 
September 1982 indicates that the veteran reported a long 
history of back pain and a history of pilonidal cyst surgery.  
A May 1994 X-ray examination of the low back revealed that 
the intervertebral disc spaces were well maintained and there 
was no fracture or bony abnormality present.  Specifically, 
there was no evidence of spondylolysis or spondylolisthesis.  
The impression was no fracture or destructive process of the 
lumbosacral spine.  In September 2001, the veteran reported 
that he had had low back and left leg pain since 1972.  The 
assessment was radicular back pain.  The Board notes that a 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, is not competent medical evidence 
merely because the transcriber is a health care professional. 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

On VA examination in February 2002, the veteran reported that 
he had had left leg pain since he had an epidural injection 
done for a surgical procedure during active duty.  In 1981, 
he started having problems with his low back, which continued 
to increase in symptomatology with time.  In 1994, he was put 
on total disability due to his back.  Physical examination 
revealed a full range of motion of the lumbar spine in all 
directions without pain.  The pertinent finding was that the 
veteran had low back pain due to an unknown etiology, which 
was presumably due to lumbar disc disease by history.  The 
examiner opined that it did not appear to be due to any 
service-connected disability, but was due mainly to wear and 
tear and aging.  

An April 2003 record indicates the veteran reported he had a 
back problem that started in the coccyx region then went to 
the lower portion of the back and also down the left leg.  It 
was noted that the veteran reported that the symptoms stemmed 
from the time when he had a pilonidal cyst treated in the 
service.  Multiple MRI examinations of the spine conducted in 
January 2001, September 2001 and December 2002 were 
referenced as revealing mild degenerative disc disease at 
several levels but nothing to suggest a surgical lesion.  A 
lumbosacral spine X-ray was referenced as revealing mild 
osteoporosis and minimal degenerative changes in the lower 
lumbar spine with minimal disc space narrowing at L5-S1 
level.  A bone scan was suggestive of degenerative disease.  
No specific abnormality in the sacrococcygeal region was 
present.  The impression was that there did not appear to be 
an orthopedically addressable lesion to explain the veteran's 
symptoms.  The author noted the veteran had a somewhat 
atypical presentation.  

The only evidence that indicates the veteran has currently 
existing arthritis of the back linked to the veteran's active 
duty service is the veteran's own allegations and testimony.  
The veteran testified before the undersigned in March 2007 
that the pain he had experienced when he developed a 
pilonidal cyst during service was the same that he 
experienced through the continuing years.  He testified that 
he had an unusual level of discomfort in the area of the scar 
tissue where the cyst was treated.  He reported that his 
duties in service aggravated the scar tissue.  He did not 
seek treatment for his back pain during service as a 
physician reportedly would tell him that was his job.  The 
veteran opined that the tenderness in his low back was 
separate and distinct from his surgical scar.  He had back 
pain during service.  The veteran testified that he had 
sought continuing treatment for low back problems during the 
ensuing year after discharge.  He denied that he experienced 
any post-service injuries to his back.  

The veteran is a lay person without specialized medical 
training.  As a lay person, the veteran is not competent to 
make a medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  His opinion as to the existence and etiology of 
arthritis of the back is without probative value for purposes 
of his VA claim.  

Further, although the veteran testified that he did not 
experience any post-service injuries to his back, there is 
considerable evidence dated in the 1990's that the veteran 
has had employment-related injuries to his back.  For 
example, a document from a private physician, dated in June 
1994, includes the notation that the veteran originally 
injured his back in September 1990 when he was pulled down by 
an 800 pound laundry basket at work.  The veteran was off 
work for a while due to the injury.  It was noted that, in 
early May, the veteran re-injured his back after only one day 
on the job.  The pertinent diagnosis was chronic low back 
pain syndrome.  A Physician's Progress Report, dated in June 
1994 indicates that the veteran was diagnosed with chronic 
lumbosacral strain with left sciatica.  Annotations on the 
document indicate that the initial injury occurred in May 
1990 and the veteran's back was re-injured in 1991, 1992, 
1993 and May 1994.  A separate record from a private 
physician which is also dated in June 1994 indicates that the 
veteran had complained of pain since an injury in 1990.  
These records relate the veteran's current back problems to 
post-service injuries without reference to service.  The 
veteran's own statements included in the clinical records 
dated in the 1990's also indicate that his back disability 
began at that time.  

There is also competent evidence that links the veteran's 
back pain to situations other than active duty.  A private 
clinical record dated in December 1993 includes an assessment 
of mechanical low back pain and morbid obesity.  The 
physician annotated the document to indicate that he had 
encouraged the veteran to lose weight as the physician opined 
that the veteran's weight was a major issue in the veteran's 
case.  A June 1994 record from a private physician includes a 
pertinent assessment of mechanical low back pain with the 
examiner noting that the veteran's obesity was contributing 
significantly to his low back symptoms.  In August 1994, a 
private physician wrote that it was his feeling that the vast 
majority of the veteran's current back problems were the 
result of morbid obesity and poor conditioning.  The examiner 
who conducted the February 2002 VA examination determined 
that the veteran's back symptomatology was not due to any 
service-connected disability but was due mainly to wear and 
tear and aging.  

After reviewing the totality of the relevant evidence, the 
Board is compelled to conclude that the preponderance of such 
evidence weighs against entitlement to service connection for 
arthritis of the back.  It follows that there is not a state 
of equipoise of the positive evidence with the negative 
evidence to permit a favorable determination pursuant to 38 
U.S.C.A. § 5107(b).

Entitlement to service connection for arthritis of the left 
forearm.

Analysis

The Board finds that service connection is not warranted for 
arthritis of the left forearm because there is no medical or 
competent evidence demonstrating the present of arthritis of 
the left forearm during active duty or within one year of 
discharge, nor is there competent evidence documenting the 
current existence of the disorder.  In the absence of 
evidence of current disability, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The veteran did injure his left upper extremity during active 
duty but there is no evidence of record of the presence of 
arthritis of the left forearm in the service medical records.  
In January 1972, the veteran sought treatment for trauma to 
the left wrist, which occurred when he jumped off the back of 
a vehicle.  X-rays revealed a transverse fracture of the left 
radial head with good alignment.  The impression was fracture 
of the left radial head.  X-rays conducted in February 1972 
were interpreted as being okay and the injury had head.  No 
pertinent abnormality was noted on the report of the 
discharge examination which was conducted in June 1973.  The 
veteran also denied having or ever having had arthritis on a 
Report of Medical History he completed in June 1973.  

There is no competent evidence of record of the presence of 
arthritis in the left arm within one year of the veteran's 
discharge, which might provide a presumptive basis for the 
grant of service connection.  On VA examination in February 
1974, an X-ray of the left wrist was interpreted as 
indicating the distal radial articular surface was somewhat 
neutral in inclination rather than the usual bolar angulation 
that was compatible with an old injury in the distal radial 
metaphyseal region although no strict healed fracture line 
was demonstrated.  No other significant radiographic findings 
were demonstrated.  The pertinent diagnosis from the VA 
examination was healed post fracture of the left distal 
radius.  

There is no medical evidence in this case documenting the 
current existence of arthritis os the left arm.  At the time 
of a February 2002 VA examination, physical examination 
revealed no gross abnormalities in the left arm.  There was a 
full range of motion of the elbow, wrist and forearm without 
restriction.  Tenderness to palpation over the mid-radial 
area was present as well as weakness of grasp of the left 
hand.  X-rays of the left arm revealed no bone or joint 
abnormality.  The pertinent impression was that left arm 
weakness was not demonstrated on physical examination because 
of a lack of atrophy or other findings involving the arm to 
explain the symptoms.  Examination of the left arm was 
essentially normal.  No subsequent medical evidence has been 
associated with the claims file which indicates that the 
veteran currently has arthritis in the left arm.  

The only evidence of record which indicates that the veteran 
currently has arthritis in the left arm is the veteran's own 
contentions and testimony.  The veteran testified before the 
undersigned that he fractured his left radius in 1972.  Since 
that time, he had problems with weakness in the arm.  He was 
left hand dominant.  He said he was informed by a VA 
physician at Fresno VA hospital in 1974 that he had traumatic 
arthritis within the area where he fractured the left arm.  
As a lay person, however, the veteran is not competent to 
make a medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  His opinion as to the existence and etiology of 
arthritis of the left arm is without probative value.  As to 
the veteran's contention that he was informed by a health 
care professional that he had arthritis in the left arm, a 
lay person's statement about what a physician told him or 
her, i.e., "hearsay medical evidence," cannot constitute 
medical evidence, as "the connection between what a physician 
said and the layman's account of what he purportedly said, 
filtered as it was through a layman's sensibilities, is 
simply too attenuated and inherently unreliable to constitute 
'medical' evidence."  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  In this regard, the Board notes that, aside from the 
veteran's own testimony on the matter of what physician 
reported to him, the record is devoid of evidence 
substantiating any such admission by medical personnel as to 
the presence of arthritis of the left arm.  

After reviewing the totality of the relevant evidence, the 
Board is compelled to conclude that the preponderance of such 
evidence is against entitlement to service connection for 
arthritis of the left arm.  It follows that there is not a 
state of equipoise of the positive evidence with the negative 
evidence to permit favorable determinations pursuant to 38 
U.S.C.A. § 5107(b).

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
arthritis of the coccyx.

Analysis

In August 1979, the veteran submitted a statement, which the 
RO interpreted as being a claim of entitlement to service 
connection for traumatic arthritis of the coccyx.  In 
November 1979, the RO denied service connection for traumatic 
arthritis of the coccyx.  The RO found that the disability 
was not related to active duty and there was no indication 
that any surgery was performed during active duty that 
involved the removal of a portion of the coccyx.  The 
evidence of record at that time included the service medical 
records and VA clinical records.  The service medical records 
were silent as to the presence of arthritis of the coccyx.  
The service medical records referenced complaints of pain 
over the coccyx but these were in conjunction with treatment 
for a pilonidal cyst.  A December 1977 clinical record 
indicates that X-rays revealed some irregularity at the 
region of the tip of the sacrum.  A VA clinical record dated 
in December 1978 indicates the veteran reported pain and 
numbness in the coccyx which radiated to the left leg.  A 
physician noted the veteran had a painful coccyx and 
referenced X-rays as revealing a sharp angle of at the 
sacrococcygeal junction.  The physician opined that much of 
the veteran's problems were on the basis of the abnormal 
coccyx.  On a September 1979 VA clinical record, the veteran 
was informed that there was nothing about his coccyx that 
needed surgery and that he had a little traumatic arthritis 
in it.  The veteran was informed of the November 1979 rating 
decision via correspondence dated in January 1980.

As a result of receiving the report of a December 1977 X-ray 
examination of the coccyx, the RO re-evaluated the veteran's 
claim in February 1980.  The December 1977 X-ray was 
interpreted as revealing some anteversion of the inferior two 
segments of the coccyx to about 80 degrees with the proximal 
segment of the coccyx either representing a congenital 
variation or possibly even an old post-traumatic change.  
Service connection was again denied as the X-ray did not show 
coccyx involvement.  Notice of this decision was mailed to 
the veteran in June 1980.  A notice of disagreement was not 
received.  

A November 1980 rating decision again denied the claim.  
Notice of this decision was mailed to the veteran in January 
1981.  Again no notice of disagreement was received from the 
veteran.  

An August 1979 report of an X-ray examination of the coccyx 
was interpreted as revealing sclerosis of the sacrococcygeal 
joint consistent with sacrococcygeal osteoarthritis.  A sharp 
forward angulation of the distal two segments of the coccyx 
was present, which was opined to be a developmental variant.  

In January 1983, the RO again denied service connection for 
traumatic arthritis of the coccyx as new and material 
evidence had not been received.  The veteran was provided 
notice of this decision via correspondence which was dated in 
February 1983.  The veteran did not appeal the January 1983 
decision.  No communication of any kind was received from the 
veteran until December 1987.  The January 1983 rating 
decision is the last final denial of service connection for 
arthritis of the coccyx.  38 C.F.R. § 20.1103.

In November 2001, the veteran submitted another claim of 
entitlement to service connection for arthritis of the 
coccyx.  Under pertinent law and VA regulations, VA may 
reopen and review a claim that has been previously denied if 
new and material evidence is received.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

The definition of "new and material evidence" as set forth in 
38 C.F.R. § 3.156(a) was revised, effective August 29, 2001.  
This new regulation provides:  A claimant may reopen a 
finally adjudicated claim by submitting new and material 
evidence.  New evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  66 Fed. 
Reg. 45630 (2001) (codified as amended at 38 C.F.R. § 
3.156(a)).  This latest definition of new and material 
evidence only applies to a claim to reopen a finally decided 
claim received by the VA on or after August 29, 2001.  Id.  
As the appellant submitted his current claim in November 
2001, the revised version of 3.156 is applicable in this 
appeal.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The "benefit of the 
doubt doctrine" does not apply to the preliminary question as 
to whether new and material evidence has been received to 
reopen a claim.  Martinez v. Brown, 6 Vet. App. 462 (1994).

The pertinent evidence added to the record subsequent to the 
January 1983 RO decision consists of private and VA clinical 
records and statements and testimony from the veteran.  In 
November 2001, for instance, the veteran wrote that he had 
arthritis in the coccyx, which he attributed to a pilonidal 
cyst.  

A September 1981 VA clinical record indicates the veteran 
complained of pain in the buttock and in the left lower 
extremity, which had been present since 1976.  The 
impressions were coccygeal pain and radicular pain from an 
incurved coccyx.  

A February 1983 record indicates that the veteran has 
coccygodyna and reported he had two previous pilonidal 
cystectomies and an infection in the area.  The author of the 
note wrote that the coccygodynia was possibly related but 
untreatable.  

A March 2003 bone imaging was conducted due to a reported 
history of pain in the coccyx following excision of pilonidal 
cyst.  There were no abnormalities noted in the 
sacrococcygeal region.  

The veteran testified as to this issue before the undersigned 
in March 2007.  He said that he underwent treatment for a 
pilonidal cyst following complaints of low back pain.  He 
reported that the pain he experienced in his back during 
active duty was the same pain he was experiencing at the time 
of the hearing.  

The Board finds that new and material evidence has been 
received to reopen the claim of entitlement to service 
connection for arthritis of the coccyx.  The veteran's 
written allegations and testimony to the effect that he 
currently has arthritis of the coccyx which was linked to his 
surgery during active duty is not new and material.  The fact 
that the veteran was alleging that a medical link exists 
between arthritis of the coccyx and his active duty service 
was already of record at the time of the prior final 
decision. 

Most of the clinical records received are not new and 
material as they pertain, at most, to current treatment for 
back pain including pain in the coccyx, but do not link the 
disability to the veteran's active duty service or to a 
service-connected disability.  Additional evidence, which 
consists of records of post-service treatment that do not 
indicate in any way that a condition is service-connected, is 
not new and material.  Cox v. Brown, 5 Vet. App. 95, 99 
(1993).  The Board finds, however, that the clinical record 
dated in February 1983 is new and material evidence.  This 
record indicates that the veteran had coccygodyna, and 
reported he had two previous pilonidal cystectomies and an 
infection in the area.  The examiner wrote that the 
coccygodynia was possibly related but untreatable.  This 
evidence is new as it was not of record at the time of the 
prior final decision.  This evidence is also material in that 
it provides a link between a disability of the coccyx and the 
veteran's service-connected residuals of a pilonidal cyst.  
This evidence bears directly or substantially upon the issue 
of entitlement to service connection for arthritis of the 
coccyx and is not duplicative or cumulative in nature and is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

The Board finds that, prior to de novo adjudication of the 
reopened claim of entitlement to service connection for 
arthritis of the coccyx, additional evidentiary development 
is required before a final decision on the merits of the 
appeal.  Such development is set out in the remand portion of 
the decision below.  

Compensation  under 38 U.S.C.A. § 1151 for residuals of 
hepatitis C.

The veteran contends that he is infected with Hepatitis C as 
a result of transfusions he received from a VA medical 
facility.  

Legal Criteria

38 U.S.C. § 1151

38 U.S.C. § 1151 and its implementing regulations were 
changed, effective October 1, 1997.  See Pub. L. No. 104-204, 
§ 422(a), 110 Stat. 2926 (1996).  In this case, the veteran 
filed his claim in June 2003.  Accordingly, the post October 
1, 1997 version of the law and regulations must be applied.  
See VAOPGCPREC 40-97 [all Section 1151 claims which were 
filed after October 1, 1997 must be adjudicated under the 
statutory provisions currently in effect, which essentially 
require a showing of negligence or fault on the part of VA].

In pertinent part, 38 U.S.C. § 1151 now reads as follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service- connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and--

"(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was- (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable."

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C.A. § 1151 filed 
on or after October 1, 1997, were amended. See 69 Fed. Reg. 
46,426 (Aug. 3, 2004) [codified as amended at 3.361].  Those 
regulations largely implemented the provisions of 38 U.S.C.A. 
§ 1151.

The record reveals the RO considered the veteran's claim 
under 38 C.F.R. § 3.361 in the March 2006 statement of the 
case.  Therefore, the Board finds the veteran is not 
prejudiced by this decision.

Additional disability

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  38 C.F.R. 
§ 3.361(b).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2).

Carelessness, negligence, etc.

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  38 C.F.R. § 3.361(d)(1).

Foreseeability

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2). 

Analysis

The veteran is claiming that he has hepatitis as a result of 
blood transfusions he received at a VA medical facility.  The 
competent evidence of record demonstrates that the veteran 
currently has hepatitis C and was first diagnosed with the 
disability in 2002.  Significantly, there is no competent 
evidence of record which demonstrates that the hepatitis C 
infection was the result of carelessness, negligence, lack of 
proper skill, or error in judgment on the part of VA in 
furnishing the surgical treatment to the veteran, nor is 
there competent evidence of record that the infection was an 
event not reasonably foreseeable.

The veteran testified before the undersigned in March 2007 
that he was infected with hepatitis C as a result of a 
transfusion he received from VA in approximately June of 2000 
during gastric bypass surgery.  He denied a history of 
tattoos or any surgical procedures prior to the gastric 
bypass surgery.  He testified that, according to his 
research, the blood transfusion he received was from the 
Fresno blood bank which screened the blood.  The veteran 
reported that VA did not always screen the blood product.  

The veteran is a lay person and his opinion as to the 
existence and etiology of his hepatitis C infection is 
without probative value because such matters require medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  In any event, as pertinent to the claim, there is 
competent evidence of record which indicates that the 
veteran's hepatitis C infection was not caused by 
carelessness, negligence, lack of proper skill, or error in 
judgment on the part of VA in furnishing the surgical 
treatment to the veteran, and there is competent evidence 
which indicates that the veteran's infection with hepatitis C 
as a result of a VA blood transfusion was an event which was 
reasonably foreseeable.

In the report of a VA examination in September 2004, the 
examiner indicated that he had examined the veteran in 
February 2002.  The examiner noted that the veteran had 
hepatitis C and claimed that the disability was due to 
transfusions administered by VA after gastric bypass surgery 
in 1999.  The examiner reviewed the medical evidence and 
observed that transfusions were administered in January 1999.  
It was also noted that prior testing in January 1999 was 
negative for hepatitis.  The veteran also received blood 
transfusions in June of 2000 and July 2000. The examiner 
opined that the etiology of the veteran's hepatitis C was a 
mystery.  It was noted that all blood products were screened 
for hepatitis C in June 2000.  The examiner opined that it 
was highly unlikely, and more likely than not that the 
veteran did not receive his hepatitis C through a blood 
transfusion at the institution in question.  The examiner 
opined that it would be speculative to determine the source 
of the infection.  No other hepatitis risk factors in the 
veteran were observed by the examiner.  The examiner noted 
that the veteran did not become hepatitis C positive as a 
result of gastric bypass surgery as no blood transfusion was 
performed at that time.  The examiner found that the veteran 
received blood in June 2000 but this blood was screened by a 
laboratory for hepatitis C making that transmission highly 
unlikely.  The examiner concluded that there was no evidence 
that the veteran received hepatitis C from blood transfusions 
at the institution in question and particularly as a result 
of the bypass surgery in 1999.  

A second report of VA examination was produced in January 
2006.  This report was based solely on a review of the claims 
file.  The examiner noted the veteran's contention that his 
hepatitis C infection was acquired through blood transfusions 
provided at the Fresno VA Medical Center in June of 2000.  
The author noted that the transfusion was documented in the 
medical records.  The examiner observed that the veteran 
consented to the transfusion and that the consent form listed 
viral hepatitis as a potential complication of the 
transfusion.  The examiner's review of the claims file 
indicated to him that the blood was screened appropriately 
for the hospital's level of screening and that the blood 
would have been previously examined for any detectable 
evidence of transmissible disease.  The examiner opined that 
the veteran appropriately received a transfusion from VA and 
that there was no evidence that the blood was improperly 
screened for transmissible diseases.  It was the examiner's 
opinion that the veteran as likely as not did acquire 
hepatitis C from the June 2000 transfusion.  However, it was 
also his opinion that there was no evidence of carelessness, 
negligence, lack of proper skill, error in judgment or fault 
on the part of the medical treatment team or facility.  The 
examiner observed that transmission of hepatitis C was a 
known potential complication of blood transfusion and in this 
case did not constitute and unforeseeable event.  

The Board places the most probative weight on the findings of 
the examiners who conducted the two VA examinations and 
determined either that the veteran was not infected with 
hepatitis C as a result of his receipt of blood transfusions 
from a VA facility or that the veteran was infected but this 
infection was a foreseeable event.  The examinations were 
conducted by qualified health care professionals who reviewed 
all the evidence in the claims file and supported their 
conclusions with cites to evidence in the record.  Even 
though the two reports of VA examinations arrive at different 
conclusions as to the source of the veteran's infection, 
neither of the documents supports the veteran's claim for 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
infection with the hepatitis C virus.  

After reviewing the totality of the relevant evidence, the 
Board is compelled to conclude that the preponderance of such 
evidence is against entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for infection with the 
hepatitis C virus.  It follows that there is not a state of 
equipoise of the positive evidence with the negative evidence 
to permit a favorable determination pursuant to 38 U.S.C.A. § 
5107(b).


ORDER

Entitlement to service connection for arthritis of the back 
is not warranted.  The appeal is denied.  

Entitlement to service connection for arthritis of the left 
forearm is not warranted.  The appeal is denied.  

New and material evidence having been received, the claim of 
entitlement to service connection for arthritis of the coccyx 
has been reopened.  The appeal is granted to that extent 
only.

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for residuals of hepatitis C is not 
warranted.  The appeal is denied.  


REMAND

As indicated above, the Board has determined that new and 
material evidence has been received to reopen the claim of 
entitlement to service connection for arthritis of the 
coccyx.  The veteran has never been afforded a VA examination 
to determine if he currently has arthritis of the coccyx 
which was linked to active duty in any way including as due 
to the service-connected pilonidal cyst.  The Board finds 
such an examination is required in order to adjudicate the 
reopened claim.  

Accordingly, the case is REMANDED for the following action:

1.  Request the veteran to provide the 
names and addresses of all health care 
providers who have treated the for 
disability of the coccyx since his 
discharge from active duty and whose 
reports are not previously of record.  
After securing any necessary releases, 
obtain to the extent possible, all 
outstanding treatment records identified 
by the veteran.  

2.  Schedule the veteran for a VA 
examination by a suitably qualified 
health care professional in order to 
determine the nature, extent and etiology 
of any disability of any current 
disability of the coccyx.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.  
The examiner should review pertinent 
documents in the veteran's claims file 
and include an annotation in the 
examination report indicating that he had 
reviewed the claims file.  If a 
disability of the coccyx is diagnosed, 
the examiner should express an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that the disability 
of the coccyx had its onset during active 
service or is otherwise linked to the 
veteran's active service or to a service-
connected disability.  A rationale for 
all opinions should be provided.  

3.  Review the claims file, to include 
the additional evidence, and determine if 
service connection for arthritis of the 
coccyx can be granted.  The veteran and 
his representative should then be 
furnished an appropriate supplemental 
statement of the case contemplating all 
evidence received since the last 
supplemental statement of the case.  
After they are afforded an opportunity to 
respond, the case should be returned to 
the Board for appellate review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The law requires that claims remanded by the Board 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



______________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


